DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2. 	Claims 1-4, 11, 13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoshino (US 6166309 A).
Regarding claim 1, Hoshino discloses a saddle (the combination of the string support member 51 and the intermediate members 71 at both lateral sides, as shown in Fig. 2; also see col. 4, lines 1-4) for a string instrument (Fig. 1), comprising: a string contact surface (the combination of string contact regions 55 in Fig. 2) comprising a first material (col. 4, lines 28-34); a saddle end surface (the bottom surface of 51), generally opposite the string contact surface, comprising the first material (col. 4, lines 28-34); and two opposing side surfaces (i.e., the two opposing outer surfaces of the intermediate members 71, which contact the inner wall surfaces 43 of the recess 42; see Figs. 3 and 4; col. 4, line 64 – col. 5, line 13) comprising a vibration-absorbent material (i.e., the intermediate members 71) different than the first material (col. 5, lines 55-64), wherein: the vibration-absorbent material serves to dampen longitudinal waves (i.e., waves of vibration of air particles in a direction parallel to the longitudinal axis of the strings) produced by strings of the string instrument (by inherency, the intermediate members 71 functions as a shield to block the transmission of said longitudinal waves into the string support saddle 51, that is, the intermediate members 71 serves to absorb or dampen the vibration of air particles along the longitudinal axis of the strings; see more detailed discussion in section 8 below); the vibration-absorbent material does not contact the strings (Figs. 2-4); the vibration-absorbent material (71) does not extend above any point of the string contact surface (e.g., Fig. 4); the string contact surface (55) and the saddle end surface are surfaces of a single piece comprising the first material (col. 4, lines 28-34); the string contact surface is configured to contact all strings of the string instrument (Fig. 1; col. 4, lines 30-34); the string contact surface and the saddle end surface do not comprise the vibration-absorbent material (Figs. 2 and 4); and the first material serves to allow transverse waves produced by the strings to transfer to a body of the string instrument via the string contact surface and the saddle end surface (col. 4, line 64 – col. 5, line 13; col. 5, lines 55-64).  
	Regarding claim 2, Hoshino discloses: wherein a first side (e.g., the interface between 55 and 71 at the pin side of 55, as shown in Fig. 4) surface of the two opposing side surfaces comprises: at least a first section (the section of 52 that corresponds to the non-contact part 72 as shown in Fig. 2) comprising the first material, and a plurality of second sections (73) comprising the vibration-absorbent material (Fig. 2; col. 4, line 64 – col. 5, line 13; col. 5, lines 22-64).  
	Regarding claim 3, Hoshino discloses: wherein two second sections of the plurality of second sections are separated by the first section (Fig. 2).  
	Regarding claim 4, Hoshino discloses: wherein the first side surface is a pin side of the saddle (Figs. 2 and 4).  
	Regarding claim 11, Hoshino discloses a guitar (Fig. 1) comprising: a neck, a body, a top (32), a bridge (40) affixed to the top, the bridge comprising a slot (42), the slot having a slot end surface and two side walls (Fig. 4); and a saddle (51) at least partially disposed within the slot (Fig. 4), the saddle having: a string contact surface comprising a first material; a saddle end surface, generally opposite the string contact surface, comprising the first material; and two opposing side surfaces comprising a vibration-absorbent material, wherein: the vibration-absorbent material serves to dampen longitudinal waves produced by strings of the guitar; the vibration-absorbent material does not contact the strings (see discussion for claim 1 above); the vibration-absorbent material (71) does not extend above any point of the string contact surface (e.g., Fig. 4); the string contact surface (55) and the saddle end surface are surfaces of a single piece comprising the first material (col. 4, lines 28-34); the string contact surface is configured to contact all strings of the string instrument (Fig. 1; col. 4, lines 30-34); the string contact surface and the saddle end surface do not comprise the vibration-absorbent material (Fig. 4); and 3Docket No. TAYG/0032USthe first material serves to allow transverse waves produced by the strings to transfer to the body via the string contact surface and the saddle end surface (see discussion for claim 1 above).  
	Regarding claim 13, Hoshino discloses the claimed invention (see discussion for claim 2 above).  
	Regarding claim 20, Hoshino discloses the claimed invention (see discussion for claims 1 and 11 above).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 7-8 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino.
	 Regarding claims 7-8 and 18-19, Hoshino does not mention explicitly: wherein the vibration-absorbent material is selected from the following list: rubber; silicon; plastic; or foam; wherein the vibration-absorbent material has a lower density than the first material.  
	However, it is deemed that the features in question relate to mere design choices of the material for forming the vibration-absorbent element, Since Hoshino teaches the general condition of the vibration-absorbent material (col. 5, lines 55-64), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hoshino to arrive the claimed invention by selecting a desired material for forming the string holder casing, such as rubber, silicon, plastic or foam which has a lower density than the material of the saddle. The skilled person in the art would apply such modification without inventive step depending on practical considerations and according to the dictates of the circumstances, since it has been held to be within the general skill of worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
5.	Claims 9-10, 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino in view of Sakurai (US 5410101 A).
	Regarding claims 9-10, Hoshino does not mention explicitly: said saddle further comprising two additional opposing side surfaces, generally perpendicular to the two opposing side surfaces, comprising the vibration-absorbent material, wherein the vibration-absorbent material extends continuously around the two opposing side surfaces and the two additional opposing side surfaces.  
	Sakurai discloses a saddle (31 in Figs. 1-3) for a string instrument, comprising: a string contact surface comprising a first material (col. 2, lines 17-21); a saddle end surface, generally opposite the string contact surface, comprising the first material (Figs. 2-3); and two opposing side surfaces comprising a vibration-absorbent material (32) different than the first material (col. 2, lines 23-24; col. 3, lines 14-17; by inherency, the elongated endless belt 32 must be made from material different than the first material), wherein: the vibration-absorbent material serves to dampen longitudinal waves produced by strings of the string instrument (inherent to the structure and configuration of the saddle 31 and the casing 32 as shown in Figs. 2-3); the string contact surface and the saddle end surface do not comprise the vibration-absorbent material (Fig. 3); and the first material serves to allow transverse waves produced by the strings to transfer to a body of the string instrument via the string contact surface and the saddle end surface (inherent to the structure and configuration shown in Figs. 2-3); wherein said saddle further comprising two additional opposing side surfaces (the side surfaces at the two distal ends of the saddle), generally perpendicular to the two opposing side surfaces, comprising the vibration-absorbent material (Figs. 1-3), wherein the vibration-absorbent material extends continuously around the two opposing side surfaces and the two additional opposing side surfaces (Fig. 1).  
	Since Hoshino teaches the general arrangement and configuration of the vibration-absorbent material (col. 5, lines 1-5), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hoshino to arrive the claimed invention by extending the vibration-absorbent material (71) to the two distal ends of the saddle, as taught by Sakurai, such that the vibration-absorbent material is interposed between the inner wall surface 43 of the recess 42 for the saddle of the main bridge body 41 and the side surface 52 of the string support saddle 51 (Fig. 2; col. 5, lines 1-5). Doing so would obviously reinforce the functionality of the vibration-absorbent material in increasing the transmission efficiency of the string vibrations from the guitar string S to the pressure sensitive pickup 61 and, at the same time, firmly fixing the string support saddle 51 in the string support saddle accommodating recess 42 of the main bridge body 41 (Hoshino, col. 4, line 64 – col. 5, line 1).
	Regarding claim 12, Hoshino does not mention explicitly: said guitar further comprising at least a first transducer located on a side wall of the slot, the first transducer having a transducer contact surface in contact with a section of a side surface of the two opposing side surfaces of the saddle, wherein the section of the side surface comprises a material other than the vibration-absorbent material.  
	Sakurai discloses: at least a first transducer (e.g., the portion of the assembly enclosed by tube 57 as shown in Fig. 2-3) located on a side wall of the slot (Fig. 2), the first transducer having a transducer contact surface in contact with a section of a side surface of the two opposing side surfaces of the saddle (Fig. 3), wherein the section of the side surface comprises a material (e.g., the material of the saddle 31) other than the vibration-absorbent material (Fig. 3).  
	In view of Sakurai’s teaching of at least a first transducer and its functionality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hoshino to arrive the claimed invention by installing at least a first transducer on a side wall of said slot, wherein said transducer having a transducer contact surface in contact with a section of a side surface of the two opposing side surfaces of the saddle. Doing so would obviously reinforce the functionality of the vibration-absorbent material in increasing the transmission efficiency of the string vibrations from the guitar string S to the pressure sensitive pickup (Hoshino, col. 4, line 64 – col. 5, line 1).
	Regarding claim 14, Hoshino discloses: wherein two second sections of the plurality of second sections are separated by the first section (Fig. 2).  
	Regarding claim 15, Hoshino discloses: wherein the first side surface is a pin side of the saddle (Figs. 2 and 4).  

Allowable Subject Matter
6.	Claims 5-6 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
7.	The following is a statement of reasons for the indication of allowable subject matter: 
The primary reason for the allowance of claims 5-6 and 16-17 is the inclusion of the claimed limitation: wherein the vibration-absorbent material is disposed within a depression in the first material on at least one side surface of the two opposing side surfaces.  It is this limitation found in the claims, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.

Response to Arguments
8.	Applicant's arguments received 03/22/2022 have been fully considered but they are not persuasive.
	It is well-known in the art that longitudinal waves are waves in which the vibration of the medium is parallel ("along") to the direction the wave travels and displacement of the medium is in the same (or opposite) direction of the wave propagation (https://en.wikipedia.org/wiki/Longitudinal_wave).
In the instant case, as specified in Applicant’s originally filed disclosure (spec, para. 0004), “when the string of such an instrument, like a guitar vibrates, its motion can be described as the sum of two waveforms, referred to by those familiar in the art as the transverse wave motion and the longitudinal wave motion. The transverse wave motion is characterized by movement of the vibrating string in a direction perpendicular or transverse to the axis of the string when it is at rest. The longitudinal wave motion travels parallel to the axis of the string.” As such, the “longitudinal waves produced by strings of the string instrument”, as recited in the pending claims 1-20 of the present application, are interpreted to be equivalent to the vibration of the medium (air particles) parallel to the direction the longitudinal mode of the sound wave travels, i.e. displacement of the air particles along the longitudinal axis of the strings. That is, the propagation of said longitudinal waves and the associated vibration of the air particles are both in a direction parallel to the longitudinal axis of the string, or perpendicular to the vertically oriented intermediate member 71 of Hoshino. 
As shown symbolically in the annotated Fig. 4 of Hoshino (see below), such a vibration of air particles creates compressions and rarefactions within the air to enable the transmission process of longitudinal wave along the axis of the string, while the presence of the intermediate member 71 functions as a shield to block the propagation of said longitudinal waves (i.e., the longitudinal mode of the sound wave) into the string support saddle 51. 

    PNG
    media_image1.png
    512
    1007
    media_image1.png
    Greyscale

Accordingly, the structure and configuration of Hoshino’s intermediate member 71 (Figs. 2-4) not only firmly fix the string support saddle 51 in the recess 42 but also dampen the longitudinal mode of the sound waves to prevent them from interfering with the desirable transverse wave motion. While serving to dampen the longitudinal waves, as mentioned by Hoshino (col. 4, line 64 – col. 5, line 5), the intermediate member 71 further increases the transmission efficiency of the transversal mode of the sound wave (characterized by air particle motion being perpendicular to the longitudinal axis of the string) from the guitar string to the pressure sensitive pickup 61. 
Applicant’s arguments are therefore deemed non-persuasive and the rejection is maintained.

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837